PER CURIAM.
The appellant filed his appeal from his conviction for trafficking in cocaine. Appellant pled no contest to the charge, after reserving his right to appeal the trial court’s denial of the motion to suppress.
After appellant filed his initial brief, the State filed its response conceding error on the basis of State v. Wells, 539 So.2d 464 (Fla.1989) and Gonzales v. State, 547 So.2d 253 (Fla. 4th DCA 1989). Indeed, the facts of this case are nearly identical to those in Gonzales and we agree that the denial of the motion to suppress was error under those authorities. We therefore reverse and remand with instructions to release defendant/appellant Frank Johnson.
HERSEY, C.J., and ANSTEAD and WARNER, JJ., concur.